Citation Nr: 1525775	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-33 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical expenses at a non-VA facility from February 6 to February 8, 2013.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to December 1968.  

PeaceHealth seeks payment for unauthorized medical expenses related to treatment it provided to the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative determination of the Department of Veterans Affairs (VA) Network Payment Center in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, a discharge summary reveals the Veteran was admitted to the PeaceHealth Sacred Heart Medical Center RiverBend on February 5, 2013, and discharged on February 8, 2013.  The discharge summary does not provide a day-by-day account of the Veteran's treatment.  The record does not appear to include the complete charges for the Veteran's treatment at PeaceHealth or any indication as to whether any of those charges were paid by third parties.

It appears from the record that a VA clinical review revealed the Veteran was stabilized for transfer to a VA facility on February 6, 2013.  However, the claims file does not include any of the medical records relied upon to reach this determination, and they are not referenced in the statement of the case issued to the appellant.  A notation in the clinical tracking record indicates additional medical records were received and "sent to site for scanning."  These records are not in the paper claims file or available in electronic format on VBMS or Virtual VA.  Furthermore, there is no evidence regarding the circumstances as to why the Veteran was not transferred to a VA facility after the alleged stabilization.  

The only charges from PeaceHealth listed in the record are 

Accordingly, the case is REMANDED for the following action:

1.  Ensure all medical records relied upon by the AOJ to make a determination in the Veteran's case are associated with the claims file.  This includes records reportedly "sent to site for scanning" and those considered in the June 13, 2013 AOJ determination.

2.  If not of record, obtain all record pertaining to the Veteran's treatment at PeaceHealth from February 5 to February 8, 2013.

3.  Ask PeaceHealth to provide a complete accounting of the charges associated with the Veteran's treatment on February 7 and February 8, 2013; as well as payments received.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

